DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Introduction
The following is a non-final Office Action in response to Applicant’s communications received on April 21, 2022. Claims 1, 3, 14, 16, 25 and 27 have been amended, and claims 4, 10, 17, 20, 24 and 28 have been cancelled. 
Currently claims 1-3, 5-9, 11-16, 18-19, 21-23, 25-27 and 29-30 are pending. Claims 1, 14, 24 and 25 are independent.  


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submissions filed on April 21, 2022 has been entered.


Response to Amendments
Applicant’s amendments to claims 1, 3, 14, 16, 25 and 27 are NOT sufficient to overcome the 35 U.S.C. § 101 rejection as set forth in the previous Office Action. Therefore, the 35 U.S.C. § 101 rejection to claims 1-3, 5-9, 11-16, 18-19, 21-23, 25-27 and 29-30 has been maintained.


Response to Arguments
Applicant’s arguments filed on 08/26/2021 have been fully considered but they are not persuasive.
In the Remarks on page 11, Applicant’s arguments regarding the 35 U.S.C. § 101 rejection that the claims contain multiple features which foreclose them from being performed by a human, mentally or with pen and paper. For example, claim 1 recites “upgrading the first microcomponent, wherein upgrading the first microcomponent does not affect the operation of the second microcomponent.” 
In response to Applicant’s argument, the Examiner respectfully disagrees. Applicant merely pointed to the intended result that upgrading to the first microcomponent does not affect the operation of the second microcomponent. Applicant does not adequately show how this upgrading is unconventional nor does the upgrading improve the functioning of a computer itself. The Specification describes that “since microcomponents can be independent of each other, the functional and technical upgrades can be minimally evasive, as one component can be upgraded or patched without necessarily affecting the others.” See ¶ 18.  Micro-applications or components can be independently running on a client-server environment is well-known and conventional to those ordinary skill in the art., such as the sales configuration system, the price quote system and the ERP system. See ¶ 13-14. Thus, upgrading (e.g., installing a patch) the sales configuration system independently from the others in a client-server environment does not affect the operation of the Price Quote system is not unconventional. Therefore, using a generic computer for performing generic computer function do not make the claim less abstraction. 



In the Remarks on page 12, Applicant argues that Desai fails to disclose, teach or suggest claim 1: installing a framework of microcomponents into the CRM system of the enterprise, wherein the framework of microcomponents comprises a first microcomponent, a second microcomponent, and a third microcomponent, wherein the first microcomponent is a first integration link to the ERP system of the enterprise, wherein the Application Serial No. 16/660,418Reply to Office Action ofApril 29, 2021second microcomponent is a second integration link to the ERP system, and wherein the third microcomponent is a third integration link to the ERP system. 
In response to Applicant’s argument, the Examiner respectfully disagrees. Desai discloses that the server may provide different member of the organization with different applications. Some applications may run solely on the computing device, other applications may include a program installed on the user device, but also communicate (link) with another server associated with the program (see ¶ 20); data associated with the base application may be passed (link) from the first application to the second application (see ¶ 73); and data from the sales request application may then be provided to the base application, or the third application may provide the data to the base application (see ¶ 83). Desai further discloses the system 16 implements a web-based customer relationship management (CRM) system, which configured to implement and execute CRM software applications, and provide access to multiple hosted applications (see ¶  93). Thus, Desai suggests at least installing different applications in a system (i.e., CRM), and allowing each application communicating to each other in the same system.
With respect to the phrase(s) “wherein the framework of microcomponents comprises a first microcomponent, a second microcomponent, and a third microcomponent, wherein the first microcomponent is a first integration link to the ERP system of the enterprise, wherein the Application Serial No. 16/660,418Reply to Office Action ofApril 29, 2021second microcomponent is a second integration link to the ERP system, and wherein the third microcomponent is a third integration link to the ERP system” merely describing the characteristics of the “framework of microcomponents” is directed to nonfunctional descriptive material because they cannot exhibit any functional interrelationship with the way the steps are performed. Therefore, it has been held that nonfunctional descriptive material will not distinguish the invention from prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05).

In the Remarks on page 13, Applicant argues that Charlton fails to disclose, teach or suggest claim 1: upgrading the first microcomponent, wherein upgrading the first microcomponent does not affect the operation of the second microcomponent. 
In response to Applicant’s argument, the Examiner respectfully disagrees. Charlton discloses a system comprising a first module circuit (i.e., a blood glucose meter), and a second module circuit (e.g., heart rate monitor), both BGM and Health Monitor modules are integrated within the same healthcare managing system (see Fig. 4; and claim 1).  Charlton further discloses: a data validation component coupled to the first module circuit and the second module circuit, the data validation component being configured to validate the upgrade of the upgradable software, wherein the upgrade of the upgradable software is conducted without affecting the first module circuit (see claim 1); upgrading the upgradable software stored in a memory area of the second module circuit by replacing a first version of the upgradable software, wherein the upgrade of the upgradable software is conducted without affecting the first module circuit (see claim 20). Thus, conducting software upgrade to the part of the healthcare monitor module is not affect the operation of the blood glucose meter module. 


In the Remarks on page 14, Applicant argues that Charlton merely describes an approach for upgrading the software for products out in the field, for example, a blood-glucose meter (BGM)…upgrading the firmware of a BGM, or any other field device, is wholly unrelated to unrelated to updating integration links to an ERP system of an enterprise…and therefore are nonobvious and patentable over the combination of reverences. 
In response to Applicant’s argument, the Examiner respectfully disagrees. (1) Charlton describes that this system is like a single central engine connected to all six modules (see Fig. 1B, and col. 5, line 60 to col. 6, line 34), but may be developed separately, which are similar to the CRM system of the Applicant, the CRM system comprising a first microcomponent and a second microcomponent each has separate functions, but integrated into the same ERP system. Thus, weather the first and second modules are developed by the same manufacturer, they are integrated into a single system. Therefore, Charlton teaches upgrading the second module circuit without affecting the operation of the first module circuit is in the form of Applicant claimed.  (2) As discussed above, the Examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).   
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 5-9, 11-16, 18-19, 21-23, 25-27 and 29-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
As per Step 1 of the subject matter eligibility analysis, it is to determine whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.
In this case, claims 1-9 and 11-13 are directed to a method for providing information retrieved from the ERP system to the CRM system for use in the workflow of the CRM transaction, which falls within the statutory category of a process; claims 14-19 and 21-23 are directed to a system comprising one or more processors, which falls within the statutory category of a machine; claim 24 directed to a method for providing information retrieved from the ERP system to the CRM system for use in the workflow of the CRM transaction, which falls within the statutory category of a process; and claims 25-30 are directed to a system comprising a processor and storage device, which falls within the statutory category of a machine. Step 1 is satisfied. 
In Step 2A of the subject matter eligibility analysis, it is to “determine whether the claim at issue is directed to a judicial exception (i.e., an abstract idea, a law of nature, or a natural phenomenon). Under this step, a two-prong inquiry will be performed to determine if the claim recites a judicial exception (an abstract idea enumerated in the 2019 Guidance), then determine if the claim recites additional elements that integrate the exception into a practical application of the exception. See 2019 Revised Patent Subject Matter Eligibility Guidance (2019 Guidance), 84 Fed. Reg. 50, 54-55 (January 7, 2019).
In Prong One, it is to determine if the claim recites a judicial exception (an abstract idea enumerated in the 2019 Guidance, a law of nature, or a natural phenomenon).  
Here, claim 1 recites limitations of “receiving a request to initiate a CRM transaction (i.e., a configure, price, quote), determining a first microcomponent (i.e., an integration link to an ERP system) associated with the workflow of the CRM transaction based on the CRM transaction, determining a second microcomponent associated with the workflow of the CRM transaction, and performing a price simulation process”, and the dependent claims further recite the similar limitations. Each of these steps involves observation, evaluation, judgment, or opinion. For example, “observing the CRM transaction and determining whether a first microcomponent associated with the workflow of the CRM transaction” requires evaluation of the CRM transaction and judgment to determine whether a first/second microcomponent associated with the workflow of the CRM transaction. The Specification provided an example supports the view of mental process, such as “The sale area picker uses the SAP customer number that is attached to the CPQ quote to determine the SAP customer ID associated with the account.” (Spec, ¶ 28). The limitations, as drafted, cover the concepts performed in the human mind (including an observation, evaluation, judgment, opinion) or by a human using pen and paper, even if the claim recites that a generic computer component (computing device) performs the acts. See 84 Fed. Reg. 52 n.14 (“If a claim, under its broadest reasonable interpretation, covers performance in the mind but for the recitation of generic computer components, then it is still in the mental processes category unless the claim cannot practically be performed in the mind.”). Thus, claims fall in the mental processes grouping, and therefore, the claim recite an abstract idea. 
In Prong Two, it is to determine if the claim recites additional elements that integrate the exception into a practical application of the exception. 
Here, beyond the abstract idea, the claims recite the additional elements of “a customer relationship management (CRM) system”, “an enterprise resource planning (ERP) system”, “one or more computing devices”, “a memory”, and “one or more processor of the one or more computing devices” for executing instructions to perform the method” including installing a framework of microcomponents into the CRM system (storing an application program as data in the CRM system), receiving  a request, retrieving information from the ERP system, providing (sending, transmitting) in real-time the information retrieved from the ERP system to the CRM system, retrieving additional information from the ERP system, and providing in-time the additional information retrieved from the ERP system to the CRM system, providing (sending, transmitting) bi-directional data exchange between the CRM system and the ERP system. The additional elements are recited at a high level of generality and are merely invoked as tools to perform the generic computer functions including retrieving information and transmitting the retrieved data over a network. Using the generic computer components for performing the generic computer functions (e.g., executing the CRM system and ERP system, installing a framework of microcomponents into the CRM system, retrieving information from the ERP system, providing the retrieved information to the CRM system) do not integrate the abstract idea into a practical application because (1) none of the limitations reflects “an improvement to other technology or technical field.” Id. at 55. (2) The claims do not require a particular machine or manufacture, and do not transform an article to a different state or thing. Id. (3) The claims merely link the recited abstract idea generally to a network computer environment, and thus do no more than represent a drafting effort to monopolize the abstract idea in a computer implementation. Id. As such, the abstract idea is not integrated into a practical application. 
In Step 2B of Alice, it is "a search for an ‘inventive concept’—i.e., an element or combination of elements that is ‘sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept’ itself.’” Id. (alternation in original) (quoting Mayo Collaborative Servs. v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1294 (2012)).
The claim as described in Prong Two above, nothing in the claims that integrates the abstract idea into a practical application. The same analysis applies here in Step 2B. 
The claims recite the additional elements of “a customer relationship management (CRM) system”, “an enterprise resource planning (ERP) system”, “one or more computing devices”, “a memory”, and “one or more processor of the one or more computing devices” for executing instructions to perform the method” including installing (storing) a framework of microcomponents into the CRM system (storing an application program as data in the CRM system), receiving a request [data between computer components over a network], retrieving information from the ERP system (database), providing (sending, transmitting) in real-time the information retrieved from the ERP system to the CRM system, retrieving additional information from the ERP system, and providing in-time the additional information retrieved from the ERP system to the CRM system, providing (sending, transmitting) bi-directional data exchange between the CRM system and the ERP system. These computer components are recited at a high level of generality, nothing more than any generic computer that capable performs generic computer functions including receiving, storing, and transmitting data over a network. In the present case, at best, the computer/processor may perform the steps of receiving, storing, and transmitting (providing) data over a network. However, the functions of receiving, storing and transmitting data over a network have been recognized by the courts as merely well-understood, routine, and conventional functions of generic computers. See MPEP 2106.05 (d) (II) (Receiving or transmitting data over a network, e.g., using the Internet to gather data, buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); Storing and retrieving information in memory, Versate Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1383, 115 USPQ2d at 1092-93.). Simply implementing the abstract idea on a generic computer for performing generic computer functions are not enough to qualify as a practical application, and the combination of the claimed elements do not provide significantly more to an abstract idea (MPEP 2106.05(f) & (h)). The claims do not amount to “significantly more” than the abstract idea because they neither (1) effect any improvements to the functioning of the computer itself; (2) effect any improvements to another technology or technical field; (3) apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)); (4) effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)); nor (5) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, such that the claims as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e). 
Therefore, the claims as a whole, viewed individually and as a combination, do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. The claims are not patent eligible.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-9, 11-16, 18-19, 21-23, 25-27 and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Gil et al., (US 2002/0188513, hereinafter: Gil), and in view of Wilkins et al., (US 2020/0005123, hereinafter: Wilkins), and further in view of Desai et al., (US 2014/0208266, hereinafter: Desai), and Kemmer et al., (US 20160162920, hereinafter: Kemmer), and Charlton et al., (US 10176888 B2, hereinafter: Charlton).

Regarding claim 1, Gil discloses a computer-based method of integrating information stored in multiple database systems on behalf of an enterprise, wherein the multiple database systems comprise a customer relationship management (CRM) system of the enterprise and an enterprise resource planning (ERP) system of the enterprise (see Fig. 5-6, ¶ 50, ¶ 70, ¶ 100-101), the method performed by one or more computing devices comprising instructions stored in a memory, which when executed by one or more processors of the one or more computing devices (see ¶ 36), cause the one or more computing devices to perform the method comprising: 
receiving a request to initiate a CRM transaction (see Abstract: a request from a network system for access real-time data is received; ¶ 7-9, ¶ 11, ¶ 56, ¶ 64, ¶ 69, ¶ 80-81, ¶ 89, ¶ 120: a customer or partner initiates a transaction directly to the execution subsystem), wherein the CRM transaction is a configure, price, quote (CPQ) process have a workflow that is to be executed by the CRM system, wherein the ERP system of the enterprise maintains information relevant to the CRM transaction (see ¶ 8, ¶ 70: describes the system includes application or subsystems for enterprise resource planning (ERP) and customer relationship management (CRM) may provide or support functionality and maintain customer information in a database); 
based on the CRM transaction, determining the first microcomponent is associated with the workflow of the CRM transaction (see ¶ 78-80, ¶ 82 and ¶ 90); 
using the first microcomponent, retrieving information from the ERP system, wherein the information is associated with the workflow for the CRM transaction (see ¶ 79, ¶ 96, ¶ 122 and ¶ 128-129); 
providing in real-time the information retrieved from the ERP system by the first microcomponent to the CRM system for use in the workflow of the CRM transaction (see ¶ 10, ¶ 62, ¶ 70-72, and ¶ 123-126);
determining the second microcomponent is associated with the workflow of the CRM transaction (see ¶ 78-80, ¶ 127, ¶ 137).
using the second microcomponent, retrieving additional information from the ERP system, wherein the additional information is associated with the workflow for the CRM transaction (see ¶ 88, ¶ 90, ¶ 96 and ¶ 149);  
17providing in real-time the additional information retrieved from the ERP system by the second microcomponent to the CRM system for use in the workflow of the CRM transaction (see ¶ 10, ¶ 62-64, ¶ 72, and claim 1).

Gil disclose the process execution component may include software or application for initiating business workflow by a transaction, a request, or a demand from a partner system, generating and maintaining the context of the transaction in real-time (see ¶ 79-80); and setting up unit price for a particular product (see ¶ 126).
Gil does not explicitly disclose wherein the CRM transaction is a configure, price, quote (CPQ) process have a workflow that is to be executed by the CRM system of the enterprise; however, Wilkins in an analogous art for generating product quotes discloses
wherein the CRM transaction is a configure, price, quote (CPQ) process have a workflow that is to be executed by the CRM system of the enterprise (see Abstract, ¶ 2-4, ¶ 7: configurator the generate a quote for a product or service, the quote including a quote workflow and quote attributes; ¶ 32: the CPQ systems are processed through a customer defined workflow).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Gil to include teaching of Wilkins in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more accurate pricing solution, enabling better decision making. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Gil discloses an integrated network application designed and architected as a complete closed-loop system, it incorporate all of the features in one package required to execute and coordinate transactions accurately in the network and be able to monitor the performance of any given partner. It offers partners multiple connection options to minimize IT investment, reduce overhead, and increase adoption rates among partners. It supports direct, real-time connections to a number of enterprise resource planning (ERP), material requirement planning (MRP), supply chain management (SCM), customer relationship management (CRM), warehouse management systems (WMS), and enterprise application integration (EAI) applications or subsystems for direct back-end system integration. Communication with any existing system is possible using multiple electronic connection protocols, including enterprise application integration (EAI), electronic data interchange (EDI) files, flat file, and application connectors, so it does not require users to install and run software from their system (see ¶ 56-57); The enterprise component represents the enterprise and is integrated into the existing system of the enterprise. The enterprise component is operable to generate real-time data relevant to one or more transactions in which the enterprise is involved in the supply chain, and the partner component represent a partner and is integrated into the existing system of the partner; and the functionality of these components can be performed with suitable data processing facility running appropriate software and operating under the control of any suitable operating system (see ¶ 76). 
Gil and Wilkins do not explicitly disclose the following limitations; however, Desai in an analogous art for managing applications discloses
installing a framework of microcomponents into the CRM system of the enterprise, wherein the framework of microcomponents comprises a first microcomponent, a second microcomponent, and a third microcomponent, wherein the first microcomponent is a first integration link to the ERP system of the enterprise, wherein the second microcomponent is a second integration link to the ERP system, and wherein the third microcomponent is a third integration link to the ERP system (see ¶ 20, ¶ 39, ¶ 72-75, ¶ 83, ¶ 93, ¶ 96).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Gil and in view of Wilkins to include teaching of Desai in order to gain the commonly understood benefit of such adaption, such as providing the benefit of enhancing computation efficiency, in turn of operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Gil discloses a plurality of enterprise components for accessing real-time data of partner systems and retrieving data relevant to one or more transactions in which the partner is involved in the supply chain; and a network system of network may be implemented at least in part at each of enterprise domain. The network domain may be linked through a gateway to another network domain such as the service network may be linked to the supplier network through the respective network domains to route transaction between the networks (see ¶ 11-13, ¶ 45, and ¶ 126).
Gil, Wilkins and Desai do not explicitly disclose performing a price simulation process, however, Kemmer in an analogous art for simulating the cost of goods and services discloses
based on the information retrieved from the ERP system, using the first microcomponent and the additional information retrieved from the ERP system using the second microcomponent, performing a price simulation process using the third microcomponent is a third integration link to the ERP system (see ¶ 18-20 and ¶ 34).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Gil and in view of Wilkins and Desai to include teaching of Kemmer in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more optimal solution, in turn of operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Gil discloses the real-time information within the supply chain can be used to modify or update the respective contexts for the transactions, and the partner coordinator may independently push out the real-time data to the network domain by cooperating with one or more existing legacy system at the customer domain (see ¶ 87).
Gil, Wilkins, Desai and Kemmer do not explicitly disclose the following limitations, however, Charlton in an analogous art for software upgrading management discloses
upgrading the first microcomponent, wherein upgrading the first microcomponent does not affect the operation of the second microcomponent (see col. 15, lines 18-55, claim 20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Gil and in view of Wilkins, Desai and Kemmer to include teaching of Charlton in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more flexible solution for software management, in turn of operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 2, Gil discloses the computer-based method of claim 1, wherein at least one of the first and second microcomponents are configurable (see ¶ 131).
Regarding claim 3, Gil, Wilkins, Desai and Kemmer do not explicitly disclose the following limitations, however, Charlton discloses the computer-based method of claim 2, wherein each of the first and second microcomponents are separately upgradable (see claim 6, claim 11). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Gil and in view of Wilkins, Desai and Kemmer to include teaching of Charlton in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more flexible solution for software management, in turn of operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
 Regarding claim 5, Gil discloses the computer-based method of claim 1, further comprising: 
providing, by at least one of the first and second microcomponents, bi-directional data exchange between the CRM system and the ERP system (see ¶ 100: exchanges and management of data between the components of the network; ¶ 126).  
Regarding claim 6, Gil discloses the computer-based method of claim 5 wherein the bi-directional data exchange is in real time (see ¶ 8, ¶ 41, ¶ 86, ¶ 100, and ¶ 126).
Regarding claim 7, Gil discloses the computer-based method of claim 1, further comprising: 
periodically executing a batch routine to synchronize data between the CRM system and the ERP system (see ¶ 62, ¶ 176-177 and claim 7).  
Regarding claim 8, Gil discloses the computer-based method of claim 7, further comprising: 
retrieving information from the ERP system using the first and second microcomponents in between the execution of successive batch routines (see ¶ 33, ¶ 66 and ¶ 96).  
Regarding claim 9, Gil discloses the computer-based method of claim 8, wherein the batch routine is executed daily (see ¶ 176-177). 
Regarding claim 11, Gil discloses the computer-based method of claim 1, wherein the first microcomponent is a real time function to fetch sales organization data from the ERP system (see ¶ 11-12, ¶ 80 and ¶ 200).  
Regarding claim 12, Gil discloses the computer-based method of claim 1 1, wherein the second microcomponent is a real time function to fetch plant availability data from the ERP system (see ¶ 10, ¶ 149 and ¶ 200).  
Regarding claim 13, Gil discloses the computer-based method of claim 12, further comprising: 
subsequent to receiving a request to configure a product associated with the CPQ process, retrieving rule-based configuration options from the ERP system using a fourth microcomponent (see ¶ 90, ¶ 126-129 and ¶ 173).  
Regarding claim 14, Gil discloses a computing system to integrate information stored in multiple database systems on behalf of an enterprise, wherein the multiple database systems comprise a customer relationship management (CRM) system of the enterprise and an enterprise resource planning (ERP) system of the enterprise (see Fig. 5-6, ¶ 50, ¶ 70, ¶ 100-101), the computer system comprising one or more non-transitory computer readable mediums having instructions stored thereon (see ¶ 91), which when executed by one or more processors cause the one or more processors to: 
receive a request to initiate a CRM transaction (see Abstract: a request from a network system for access real-time data is received; ¶ 7-9, ¶ 11, ¶ 56, ¶ 64, ¶ 69, ¶ 80-81, ¶ 89 and ¶ 120: a customer or partner initiates a transaction directly to the execution subsystem), wherein the CRM transaction is a configure, price, quote (CPQ) process having a workflow that is to be executed by the CRM system of an enterprise, wherein the ERP system maintains information relevant to the CRM transaction (see ¶ 8, ¶ 70: describes the system includes application or subsystems for enterprise resource planning (ERP) and customer relationship management (CRM) may provide or support functionality and maintain customer information in a database); 
based on the CRM transaction, determine the first microcomponent is associated with the workflow of the CRM transaction (see ¶ 78-80, ¶ 82 and ¶ 90); 
using the first microcomponent, retrieve information from the ERP system, wherein the information is associated with the workflow for the CRM transaction (see ¶ 79, ¶ 96, ¶ 122 and ¶ 128-129); 
provide in real-time the information retrieved from the ERP system by the first microcomponent to the CRM system for use in the workflow of the CRM transaction (see ¶ 10, ¶ 62, ¶ 70-72, and ¶ 123-126);
determine the second microcomponent is associated with the workflow of the CRM transaction (see ¶ 78-80, ¶ 127, ¶ 137).
using the second microcomponent, retrieve additional information from the ERP system, wherein the additional information is associated with the workflow for the CRM transaction (see ¶ 88, ¶ 90, ¶ 96 and ¶ 149);  
17provide in real-time the additional information retrieved from the ERP system by the second microcomponent to the CRM system for use in the workflow of the CRM transaction (see ¶ 10, ¶ 62-64, ¶ 72, and claim 1).
Gil disclose the process execution component may include software or application for initiating business workflow by a transaction, a request, or a demand from a partner system, generating and maintaining the context of the transaction in real-time (see ¶ 79-80); and setting up unit price for a particular product (see ¶ 126).
Gil does not explicitly disclose wherein the CRM transaction is a configure, price, quote (CPQ) process have a workflow that is to be executed by the CRM system of the enterprise; however, Wilkins in an analogous art for generating product quotes discloses
wherein the CRM transaction is a configure, price, quote (CPQ) process having a workflow that is to be executed by the CRM system of an enterprise (see Abstract, ¶ 2-4, ¶ 7: configurator the generate a quote for a product or service, the quote including a quote workflow and quote attributes; ¶ 32: the CPQ systems are processed through a customer defined workflow).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Gil to include teaching of Wilkins in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more accurate pricing solution, enabling better decision making. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Gil discloses an integrated network application designed and architected as a complete closed-loop system, it incorporate all of the features in one package required to execute and coordinate transactions accurately in the network and be able to monitor the performance of any given partner. It offers partners multiple connection options to minimize IT investment, reduce overhead, and increase adoption rates among partners. It supports direct, real-time connections to a number of enterprise resource planning (ERP), material requirement planning (MRP), supply chain management (SCM), customer relationship management (CRM), warehouse management systems (WMS), and enterprise application integration (EAI) applications or subsystems for direct back-end system integration. Communication with any existing system is possible using multiple electronic connection protocols, including enterprise application integration (EAI), electronic data interchange (EDI) files, flat file, and application connectors, so it does not require users to install and run software from their system (see ¶ 56-57); The enterprise component represents the enterprise and is integrated into the existing system of the enterprise. The enterprise component is operable to generate real-time data relevant to one or more transactions in which the enterprise is involved in the supply chain, and the partner component represent a partner and is integrated into the existing system of the partner; and the functionality of these components can be performed with suitable data processing facility running appropriate software and operating under the control of any suitable operating system (see ¶ 76). 
Gil and Wilkins do not explicitly disclose the following limitations; however, Desai in an analogous art for managing applications discloses
install a framework of microcomponents into the CRM system of the enterprise, wherein the framework of microcomponents comprises a first microcomponent, a second microcomponent, and a third microcomponent, wherein the first microcomponent is a first integration link to the ERP system of the enterprise, wherein the second microcomponent is a second integration link to the ERP system, and wherein the third microcomponent is a third integration link to the ERP system (see ¶ 39, ¶ 72-75, ¶ 83, ¶ 93, ¶ 96).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Gil and in view of Wilkins to include teaching of Desai in order to gain the commonly understood benefit of such adaption, such as providing the benefit of enhancing computation efficiency, in turn of operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Gil discloses a plurality of enterprise components for accessing real-time data of partner systems and retrieving data relevant to one or more transactions in which the partner is involved in the supply chain; and a network system of network may be implemented at least in part at each of enterprise domain. The network domain may be linked through a gateway to another network domain such as the service network may be linked to the supplier network through the respective network domains to route transaction between the networks (see ¶ 11-13, ¶ 45, and ¶ 126).
Gil, Wilkins and Desai do not explicitly disclose performing a price simulation process, however, Kemmer in an analogous art for simulating the cost of goods and services discloses
based on the information retrieved from the ERP system, using the first microcomponent and the additional information retrieved from the ERP system using the second microcomponent, performing a price simulation process using the third microcomponent (see ¶ 18-20 and ¶ 34).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Gil and in view of Wilkins and Desai to include teaching of Kemmer in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more optimal solution, in turn of operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Gil discloses the real-time information within the supply chain can be used to modify or update the respective contexts for the transactions, and the partner coordinator may independently push out the real-time data to the network domain by cooperating with one or more existing legacy system at the customer domain (see ¶ 87).
Gil, Wilkins, Desai and Kemmer do not explicitly disclose the following limitations, however, Charlton in an analogous art for software upgrading management discloses
upgrading the first microcomponent, wherein upgrading the first microcomponent does not affect the operation of the second microcomponent (see col. 15, lines 18-55, claim 20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Gil and in view of Wilkins, Desai and Kemmer to include teaching of Charlton in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more flexible solution for software management, in turn of operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 15, Gil discloses the computing system of claim 14, wherein at least one of the first and second microcomponents are configurable (see ¶ 131).
Regarding claim 16, Gil, Wilkins, Desai and Kemmer do not explicitly disclose the following limitations, however, Charlton discloses the computing system of claim 15, wherein each of the first and second microcomponents are separately upgradable (see claim 6, claim 11). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Gil and in view of Wilkins, Desai and Kemmer to include teaching of Charlton in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more flexible solution for software management, in turn of operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 18, Gil discloses the computing system of claim 14, further comprising: 
provide, by at least one of the first and second microcomponents, bi-directional data exchange between the CRM system and the ERP system (see ¶ 100: exchanges and management of data between the components of the network; ¶ 126).  
Regarding claim 19, Gil discloses the computing system of claim 18, wherein the bi-directional data exchange is in real time (see ¶ 8, ¶ 41, ¶ 86, ¶ 100, and ¶ 126).  
Regarding claim 21, Gil discloses the computing system of claim 14, wherein the first microcomponent is a real time function to fetch sales organization data from the ERP system (see ¶ 11-12, ¶ 80 and ¶ 200).  
Regarding claim 22, Gil discloses the computing of claim 21, wherein the second microcomponent is a real time function to fetch plant availability data from the ERP system (see ¶ 10, ¶ 149 and ¶ 200).  
Regarding claim 23, Gil discloses the computing system of claim 22, further comprising: subsequent to receiving a request to configure a product associated with the CPQ process, retrieve rule-based configuration options from the EPR system using a configuration microcomponent (see ¶ 90, ¶ 126-129 and ¶ 173).  
Regarding claim 25, Gil discloses a computing system to integrate information stored in multiple data systems on behalf of an enterprise, wherein the multiple database systems comprise a configure, price, quote (CPQ) system of the enterprise and an enterprise resource planning (ERP) system of the enterprise (see Fig. 5-6, ¶ 50, ¶ 70, ¶ 100-101), the computing system comprising one or more non-transitory computer readable mediums having instructions stored thereon (see ¶ 91), which when executed by one or more processors cause the one or more processors to: 
receive a request to initiate a CRM transaction (see Abstract: a request from a network system for access real-time data is received; ¶ 7-9, ¶ 11, ¶ 56, ¶ 64, ¶ 69, ¶ 80-81, ¶ 89 and ¶ 120: a customer or partner initiates a transaction directly to the execution subsystem), wherein the CPQ transaction has a workflow that is to be executed by the CPQ system, wherein the ERP system of the enterprise maintains information relevant to the CPQ transaction, wherein the ERP system of the enterprise maintains information relevant to the CRM transaction (see ¶ 8, ¶ 70: describes the system includes application or subsystems for enterprise resource planning (ERP) and customer relationship management (CRM) may provide or support functionality and maintain customer information in a database); 
based on the CPQ transaction, determine the first microcomponent is associated with the workflow of the CPQ transaction (see ¶ 56, ¶ 78-80, ¶ 124-125 and ¶ 128); 
using the first microcomponent, retrieve information from the ERP system, wherein the information is associated with the workflow for the CPQ transaction (see ¶ 96 and ¶ 129);  
22provide in real-time the information retrieved from the ERP system by the first microcomponent to the CPQ system for use in the workflow of the CPQ transaction (see ¶ 10, ¶ 62, ¶ 70-72, and ¶ 123-126); 
determine the second microcomponent is associated with the workflow of the CPQ transaction (see ¶ 56, ¶ 69, ¶ 80-81, ¶ 129, and ¶ 188); 
using the second microcomponent, retrieve additional information from the ERP system, wherein the additional information is associated with the workflow for the CPQ transaction (see ¶ 88, ¶ 96 and ¶ 129); 
provide in real-time the additional information retrieved from the ERP system by the second microcomponent to the CPQ system for use in the workflow of the CPQ transaction (see ¶ 10, ¶ 62-64, ¶ 72, and claim 1).
 Gil disclose the process execution component may include software or application for initiating business workflow by a transaction, a request, or a demand from a partner system, generating and maintaining the context of the transaction in real-time (see ¶ 79-80); and setting up unit price for a particular product (see ¶ 126).
Gil does not explicitly disclose wherein the CRM transaction is a configure, price, quote (CPQ) process have a workflow that is to be executed by the CRM system of the enterprise; however, Wilkins in an analogous art for generating product quotes discloses
wherein the CRM transaction is a configure, price, quote (CPQ) process have a workflow that is to be executed by the CRM system of the enterprise (see Abstract, ¶ 2-4, ¶ 7: configurator the generate a quote for a product or service, the quote including a quote workflow and quote attributes; ¶ 32: the CPQ systems are processed through a customer defined workflow).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Gil to include teaching of Wilkins in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more accurate pricing solution, enabling better decision making. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Gil discloses an integrated network application designed and architected as a complete closed-loop system, it incorporate all of the features in one package required to execute and coordinate transactions accurately in the network and be able to monitor the performance of any given partner. It offers partners multiple connection options to minimize IT investment, reduce overhead, and increase adoption rates among partners. It supports direct, real-time connections to a number of enterprise resource planning (ERP), material requirement planning (MRP), supply chain management (SCM), customer relationship management (CRM), warehouse management systems (WMS), and enterprise application integration (EAI) applications or subsystems for direct back-end system integration. Communication with any existing system is possible using multiple electronic connection protocols, including enterprise application integration (EAI), electronic data interchange (EDI) files, flat file, and application connectors, so it does not require users to install and run software from their system (see ¶ 56-57); The enterprise component represents the enterprise and is integrated into the existing system of the enterprise. The enterprise component is operable to generate real-time data relevant to one or more transactions in which the enterprise is involved in the supply chain, and the partner component represent a partner and is integrated into the existing system of the partner; and the functionality of these components can be performed with suitable data processing facility running appropriate software and operating under the control of any suitable operating system (see ¶ 76). 
Gil and Wilkins do not explicitly disclose the following limitations; however, Desai in an analogous art for managing applications discloses
install a framework of microcomponents into the CRM system of the enterprise, wherein the framework of microcomponents comprises a first microcomponent, a second microcomponent, and a third microcomponent, wherein the first microcomponent is a first integration link to the ERP system of the enterprise, wherein the second microcomponent is a second integration link to the ERP system, and wherein the third microcomponent is a third integration link to the ERP system (see ¶ 39, ¶ 72-75, ¶ 83, ¶ 93, ¶ 96).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Gil and in view of Wilkins to include teaching of Desai in order to gain the commonly understood benefit of such adaption, such as providing the benefit of enhancing computation efficiency, in turn of operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Gil discloses a plurality of enterprise components for accessing real-time data of partner systems and retrieving data relevant to one or more transactions in which the partner is involved in the supply chain; and a network system of network may be implemented at least in part at each of enterprise domain. The network domain may be linked through a gateway to another network domain such as the service network may be linked to the supplier network through the respective network domains to route transaction between the networks (see ¶ 11-13, ¶ 45, and ¶ 126).
Gil, Wilkins and Desai do not explicitly disclose performing a price simulation process, however, Kemmer in an analogous art for simulating the cost of goods and services discloses
based on the information retrieved from the ERP system using the first microcomponent and the additional information retrieved from the ERP system using the second microcomponent, perform a price simulation process using a third microcomponent (see ¶ 18-20 and ¶ 34).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Gil and in view of Wilkins and Desai to include teaching of Kemmer in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more optimal solution, in turn of operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Gil discloses the real-time information within the supply chain can be used to modify or update the respective contexts for the transactions, and the partner coordinator may independently push out the real-time data to the network domain by cooperating with one or more existing legacy system at the customer domain (see ¶ 87).
Gil, Wilkins, Desai and Kemmer do not explicitly disclose the following limitations, however, Charlton in an analogous art for software upgrading management discloses
upgrading the first microcomponent, wherein upgrading the first microcomponent does not affect the operation of the second microcomponent (see col. 15, lines 18-55, claim 20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Gil and in view of Wilkins, Desai and Kemmer to include teaching of Charlton in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more flexible solution for software management, in turn of operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 26, Gil discloses the computing system of claim 25, wherein at least one of the first and second microcomponents are configurable (see ¶ 131).
Regarding claim 27, Gil, Wilkins, Desai and Kemmer do not explicitly disclose the following limitations, however, Charlton discloses the computing system of claim 26, wherein at least one of the first and second microcomponents are upgradable (see claim 6, claim 11). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Gil and in view of Wilkins, Desai and Kemmer to include teaching of Charlton in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more flexible solution for software management, in turn of operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
  Regarding claim 29, Gil discloses the computing system of claim 25, further comprising: provide, by at least one of the first and second microcomponents, bi-directional data exchange between the CPQ system and the ERP system (see ¶ 100: exchanges and management of data between the components of the network; ¶ 126).   
Regarding claim 30, Gil discloses the computing system of claim 29, wherein the bi-directional data exchange is in real time (see ¶ 8, ¶ 41, ¶ 86, ¶ 100, and ¶ 126).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Taylor (US 5930513 A) discloses a system for managing software installation comprising updating software application to a client computer without affecting the operations of other client computers.
Barry et al., (KR 2009/0082341) discloses a system and method for performing processing in a platform that allows components to be replaced without affecting the operation of other components. 
“ERP and CRM data integration”, by Zeljko Tomic and Mihailo Jovanovic, Electrical Engineering, Director at OSA Racunaski Inzenjering Co, Serbia, 2016.
“Defining the ERP and CRM integrative value”, by Ruivo et al., CENTERIS 2014 conference on ENTERprise Information System/HCIST 2014-Internation Conference on Health and Social Care Information System and Technologies, ScienceDirect 2014, pg. 704-709.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAN G CHOY whose telephone number is (571)270-7038.  The examiner can normally be reached on 5/4/9 compressed work schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAN G CHOY/Primary Examiner, Art Unit 3624